      Case 2:18-cv-04373-SSV-KWR Document 226 Filed 09/21/21 Page 1 of 4




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

    KIERRA THOMAS, ET AL.                                   CIVIL ACTION

    VERSUS                                                     NO. 18-4373

    RANDALL CHAMBERS, ET AL.                              SECTION “R” (4)



                            ORDER AND REASONS


       Before the Court is plaintiffs Kierra Thomas, Antoine Clark, and

Shirley Harris’s motion 1 to lift the Court’s May 29, 2019 stay order. 2

Defendants Randall Chambers, God’s Way Trucking, LLC, and Canal

Insurance Company oppose the motion. 3 The Court considers the motion

below.



I.     BACKGROUND

       This case arises out of a 2017 motor-vehicle crash in Orleans Parish,

Louisiana.4 On April 23, 2019, plaintiffs filed a motion to set expert fees,

after a dispute regarding the fees owed to defendants’ life-care planning




1      R. Doc. 224.
2      R. Doc. 220.
3      R. Doc. 225.
4      R. Doc. 1 ¶ 1.
     Case 2:18-cv-04373-SSV-KWR Document 226 Filed 09/21/21 Page 2 of 4




expert, Stanford McNabb, for his attendance at a deposition. 5 This Court

referred plaintiffs’ motion to Magistrate Judge Karen Wells Roby, 6 who in

turn granted oral argument on the motion. 7

      On May 29, 2019, while plaintiffs’ motion was still pending, the Court

stayed and administratively closed the case because the Court had received

information that certain witnesses and/or counsel in the case were involved

in an ongoing federal criminal investigation. 8 The Court ordered that the

stay “applies to all aspects of this litigation, including any pending motions

currently before Magistrate Judge Roby.”9 The order further stated that

“[t]he matter may be reopened upon the motion of either party

demonstrating that the criminal investigation has concluded, at which time

a new trial date will be set.” 10

      On June 29, 2021, plaintiffs moved to lift the stay, only as to the fee-

dispute motion.11 They represent that Stanford McNabb filed suit in state

court against plaintiffs’ counsel, her law firm, and plaintiffs, seeking the

expert fees that were the subject of the dispute before Magistrate Judge Roby


5     R. Doc. 179.
6     R. Doc. 182.
7     R. Doc. 199.
8     R. Doc. 220 at 1.
9     Id. at 2.
10    Id.
11    R. Doc. 224.
                                      2
      Case 2:18-cv-04373-SSV-KWR Document 226 Filed 09/21/21 Page 3 of 4




in this case.12 Plaintiffs seek to lift the stay to have the fee dispute resolved

in the federal case.13 Defendants oppose the motion on the grounds that the

criminal investigation has not concluded.14



II.    DISCUSSION

       The Court’s May 29, 2019 stay order provided that “th[e] stay applies

to all aspects of this litigation, including any pending motions before

Magistrate Judge Roby.”15 The fee dispute underlying McNabb’s state-court

complaint was the subject of a motion pending before Magistrate Judge Roby

at the time of the stay. The fee dispute arises out of discovery conducted in

this case. Given that the stay order applied to “all aspects of this litigation,

including . . . motions before Magistrate Judge Roby,”16 it clearly covered

McNabb’s expert-fee dispute with plaintiffs and their counsel. McNabb

therefore circumvented the order by pursuing his fees in state court. The

Court finds that the circumstances warrant lifting the stay so that the motion

to set expert fees may be resolved. The motion does not concern the merits

of this case, nor will its resolution compromise any party’s rights in the


12     R. Doc. 224-1 at 2.
13     Id. at 5.
14     R. Doc. 225 at 1, 5-6.
15     R. Doc. 220 at 2.
16     Id.
                                       3
     Case 2:18-cv-04373-SSV-KWR Document 226 Filed 09/21/21 Page 4 of 4




criminal case. It pertains merely to a collateral fee dispute, and can be

reopened and resolved without undermining the reasons for the 2019 stay.

The Court therefore grants plaintiff’s motion, and lifts the stay only as to the

motion to set expert fees 17 pending before Magistrate Judge Roby.



III. CONCLUSION

      For the foregoing reasons, the Court GRANTS plaintiffs’ motion to

partially lift the stay. The motion to set expert fees 18 is hereby REOPENED.

The Court requests that Magistrate Judge Roby consider the motion

forthwith. All other aspects of the litigation shall remain stayed, pursuant to

the Court’s 2019 stay order.19




       New Orleans, Louisiana, this _____
                                     21st day of September, 2021.


                       _____________________
                            SARAH S. VANCE
                     UNITED STATES DISTRICT JUDGE




17    R. Doc. 179.
18    Id.
19    R. Doc. 220.
                                       4
